        Case 1:17-cv-00137-GSK Document 119                      Filed 07/06/21       Page 1 of 46




                                                                                              C-580-888
                                                                                                 Remand
                                                                                        CAFC 2020-1357
                                                                                           CIT 17-00137
                                                                              POI: 1/1/2015 – 12/31/2015
                                                                                          Public Version
                                                                                        E&C/OVI: MYS

                                    POSCO v. United States,
                        Consol. Court No. 17-00137 (CIT March 16, 2021)

                           FINAL RESULTS OF REDETERMINATION
                               PURSUANT TO COURT REMAND


I.      SUMMARY

        The Department of Commerce (Commerce) prepared these final results of

redetermination pursuant to the remand order of the U.S. Court of International Trade (CIT),

issued on March 16, 2021, for further proceedings consistent with the opinion issued by the U.S.

Court of Appeals for the Federal Circuit (CAFC) in POSCO v. United States.1 In POSCO, the

CAFC vacated and remanded to Commerce its decision, in the final determination in the

countervailing duty (CVD) investigation of certain carbon and alloy steel cut-to-length plate

(CTL plate) from the Republic of Korea (Korea), 2 that an alleged provision of electricity for less

than adequate remuneration (LTAR) subsidy program did not confer a benefit and, therefore,

was not countervailable.

        As set forth below, Commerce has reexamined its benefit analysis in the provision of

electricity for LTAR program and further clarified its rationale and use of only the Korea




1
  See POSCO v. United States, 977 F.3d 1369 (Fed. Cir. 2020) (POSCO); see also POSCO v. United States, Consol.
Court No. 17-00137, CIT Order at 1 (CIT March 16, 2021) (Remand Order).
2
  See Certain Carbon and Alloy Steel Cut-To-Length Plate from the Republic of Korea: Final Affirmative
Countervailing Duty Determination and Final Negative Critical Circumstances Determination, 82 FR 16341 (April
4, 2017) (Final Determination), and accompanying Issues and Decision Memorandum (IDM).
        Case 1:17-cv-00137-GSK Document 119                        Filed 07/06/21        Page 2 of 46




Electricity Corporation (KEPCO)’s costs in determining that a benefit does not exist, and the

program is not countervailable.

II.     BACKGROUND

        On April 8, 2016, ArcelorMittal USA LLC, Nucor Corporation (Nucor), and SSAB

Enterprises (collectively, the petitioners) filed with Commerce CVD and antidumping duty

petitions concerning imports of CTL plate from Korea. 3 The petitioners alleged that the

Government of Korea (GOK), through KEPCO, provided countervailable subsidies to Korean

producers of CTL plate, and that the GOK conferred a specific benefit on Korean CTL plate

producers through the provision of electricity for LTAR. 4 On April 28, 2016, Commerce

initiated a CVD investigation of CTL plate from Korea. 5 On May 31, 2016, following initiation,

Commerce determined to individually examine POSCO and Daewoo International Corp. (DWI)

as mandatory respondents in this investigation.6 On June 1, 2016, Commerce issued a CVD

Questionnaire to the GOK, requesting that the GOK provide information about the Korean

electricity industry and market, including KEPCO and the Korean Power Exchange (KPX). 7 On

September 14, 2016, Commerce issued its Preliminary Determination in this investigation.8 For

purposes of the Preliminary Determination, DWI was incorporated into POSCO’s subsidy


3
  See Petitioners’ Letter, “Certain Carbon and Alloy Steel Cut-to-Length Plate from Austria, Belgium, Brazil, the
People’s Republic of China, France, the Federal Republic of Germany, Italy, Japan, the Republic of Korea, South
Africa, Taiwan, and Turkey – Petitions for the Imposition of Antidumping and Countervailing Duties;
Countervailing Duty Petition Volume XV: Korea,” dated April 8, 2016 (Petition).
4
  Id. at XV-4 – XV-19.
5
  See Certain Carbon and Alloy Steel Cut-to-Length Plate from Brazil, the People’s Republic of China, and the
Republic of Korea: Initiation of Countervailing Duty Investigations, 81 FR 27098 (May 5, 2016), and
accompanying CVD Investigation Initiation Checklist, dated August 28, 2016 (Initiation Checklist).
6
  See Memorandum, “Countervailing Duty Investigation of Certain Carbon and Alloy Steel Cut-to-Length Plate
from the Republic of Korea: Respondent Selection,” dated May 31, 2016.
7
  See Commerce’s Letter, “Investigation of Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic
of Korea: Countervailing Duty Questionnaire,” dated June 1, 2016 (CVD Questionnaire) at Section II (pages 2-7).
8
  See Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: Preliminary Negative
Countervailing Duty Determination and Alignment of Final Determination with Final Antidumping Duty
Determination, 81 FR 63168 (September 14, 2016) (Preliminary Determination), and accompanying Preliminary
Decision Memorandum (PDM).

                                                        2
        Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21        Page 3 of 46




analysis and ad valorem subsidy rate.9 For the provision of electricity for LTAR program,

Commerce found KEPCO to be an authority and, thus, preliminarily determined that the GOK

provided a financial contribution to CTL plate producers. 10 However, for benefit, the GOK

provided the necessary information regarding how it established the tariff rates and the

underlying calculations and data on its electricity costs and investment return for the period of

investigation (POI).11 Moreover, the GOK demonstrated that the applicable tariff rates were

applied to the respondents.12 Given that the information and data mirrored our prior

determinations for this alleged program in the CVD investigations of cold-rolled steel and hot-

rolled steel, we preliminarily found no benefit. 13 Thus, consistent with Cold-Rolled Steel from

Korea and Hot-Rolled Steel from Korea, Commerce found that no benefit was conferred for the

program during the POI and preliminarily determined that the program was not

countervailable.14

        Commerce issued its Final Determination on April 4, 2017.15 For the provision of

electricity for LTAR program, Commerce addressed parties’ comments and relied on its

preliminary findings and continued to determine that the program did not confer a benefit and

was not countervailable.16 Nucor Corporation subsequently contested, at the CIT, Commerce’s

determination with respect to the provision of electricity for LTAR. On December 6, 2018, the




9
  See Preliminary Determination PDM at 13, unchanged in Final Determination.
10
   Id. at 29.
11
   Id.
12
   Id.
13
   Id.; see also Countervailing Duty Investigation of Certain Cold-Rolled Steel Flat Products from the Republic of
Korea: Final Affirmative Determination, 81 FR 49946 (July 29, 2016) (Cold-Rolled Steel from Korea), and
accompanying IDM at 45; and Countervailing Duty Investigation of Certain Hot-Rolled Steel Flat Products from the
Republic of Korea: Final Affirmative Determination, 81 FR 53439 (August 12, 2016) (Hot-Rolled Steel from
Korea), and accompanying IDM at 44.
14
   See Preliminary Determination PDM at 29.
15
   See Final Determination.
16
   See Final Determination IDM at 25-33.

                                                        3
        Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21   Page 4 of 46




CIT sustained Commerce’s decision as supported by substantial evidence and in accordance with

law.17 Nucor appealed the CIT’s decision on this issue to the CAFC, and the case was stayed

pending the CAFC’s final and conclusive decision in POSCO, No. 19-1213.

        On October 15, 2020, the CAFC issued its opinion in POSCO, holding that Commerce’s

benefit analysis and its failure to investigate the role of KPX in the Korean electricity market

were unlawful and unsupported by substantial evidence. 18 Following POSCO, Nucor moved

unopposed to vacate the CIT’s decision sustaining Commerce’s Final Determination. On

February 18, 2021, the CAFC vacated the CIT’s judgment and remanded the matter for further

proceeding consistent with POSCO.19

III.    REMANDED ISSUES

        In POSCO, the CAFC questioned Commerce’s Final Determination regarding the

provision of electricity for LTAR in two respects. Specifically, the CAFC held that “{b}ecause

Commerce improperly based its benefit-conferred analysis on a ‘preferential price’ standard …

Commerce’s final determination is contrary to law,” and “Commerce’s failure to investigate and

include KPX’s generation costs in its analysis renders its final determination unsupported by

substantial evidence.”20 We have addressed these concerns with respect to the underlying

investigation in our analysis below.

IV.     ANALYSIS

        Before we provide a further explanation that the analysis employed by Commerce was

fully consistent with the statutory language set forth in section 771(5)(E)(iv) of the Tariff Act of




17
   See POSCO v. United States, 353 F. Supp. 3d 1357 (CIT 2018).
18
   See POSCO, 977 F.3d at 1377-1378.
19
   See Remand Order.
20
   See POSCO, 977 F.3d at 1378.

                                                      4
        Case 1:17-cv-00137-GSK Document 119                Filed 07/06/21      Page 5 of 46




1930, as amended (the Act), and then implement the analysis required by the CAFC, we must

address a concern related to the description of the facts made by the CAFC in its holding.

        The investigation of the provision of electricity for LTAR is framed by the allegation

made by the petitioners. As noted above, the petitioners alleged that KEPCO subsidizes

electricity to the steel industry by providing electricity at below market rates. 21 Based on the

support provided in the Petition, Commerce initiated an investigation of the provision of

electricity, provided by KEPCO, for LTAR. 22

        In POSCO, the CAFC held that Commerce did not request information regarding KPX’s

cost of electricity generation and that Commerce’s determination that KPX was not relevant to

its analysis leaves unresolved whether a benefit was conferred by way of the price charged by

KPX to KEPCO. The CAFC also held, based on its reading of section 775 of the Act, that

“Commerce has an affirmative duty to investigate any appearance of subsidies related to the

investigation that are discovered during an investigation.”23 The CAFC further held that

Commerce failed to investigate an appearance of a potential subsidy that was disclosed during

the investigation within the Korean government’s own questionnaire response. 24

        First, we note that KPX’s existence and its role within the Korean electricity market were

not disclosed for the first time in the GOK’s questionnaire response. At the outset of the

investigation, in the initial questionnaire to the GOK, Commerce explicitly requested

information with respect to KPX and the Korean electricity market. These questions were:

“Explain the roles of KEPCO, the Ministry of Trade, Industry and Energy, the Ministry of

Strategy and Finance, the Korea Electricity Commission and {KPX} with respect to the


21
   See Petition at XV-4 – XV-19.
22
   See Initiation Checklist at 7.
23
   See POSCO, 977 F.3d at 1378.
24
   Id.

                                                  5
        Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21       Page 6 of 46




operation of the electricity market in Korea” and “KEPCO pays its subsidiaries the generating

cost when it purchases electricity at {KPX} and that the capital and generating costs are included

in the purchase price. If the price paid is not sufficient to cover all the costs including the

amount of investment return, please explain the costs that are not covered and provide the

additional amount that would need to be paid to cover all costs including an appropriate amount

of investment return. Please make sure to also provide the additional amount in percentage

terms.”25 Commerce also requested the following information: “The price of electricity from

{KPX} reflects an adjusted coefficient that is determined by the Cost Evaluation Committee.

Please explain how the adjusted coefficient was determined; how often the adjusted coefficient is

changed; and provide the adjusted coefficients that were in effect during the {period of

investigation or} POI.”26

        Therefore, the record demonstrates that Commerce, from the outset of the investigation,

in its initial questionnaire, requested information from the GOK to confirm the Korean electricity

market structure and that the electricity generation cost paid by KEPCO through KPX reflected

the full cost of generating electricity, including an amount of investment return (profit). 27

        In POSCO, the CAFC also held that Commerce failed to investigate an appearance of a

potential subsidy. Section 775 of the Act addresses the discovery of countervailable subsidy

practices during a proceeding. Under the statute, if Commerce, in the course of a proceeding,

discovers a practice that appears to be a countervailable subsidy, but that was not included in the

matters alleged in a CVD petition, it: (1) will include the subsidy in its investigation; or

(2) transfer the information regarding the subsidy to the library maintained under section


25
   See CVD Questionnaire at Section II, pages 3 and 6-7 (Questions m and nn).
26
   Id. at 7 (Question oo).
27
   See GOK’s Letter, “Countervailing Duty Investigation: Certain Carbon and Alloy Steel Cut-to-Length Plate from
the Republic of Korea: Response,” dated July 15, 2016 (GOK July 15, 2016 IQR) at 25-26.

                                                       6
           Case 1:17-cv-00137-GSK Document 119             Filed 07/06/21     Page 7 of 46




777(a)(1) of the Act. Commerce’s obligations under section 775 of the Act are triggered only if

Commerce discovers a “a practice that appears to be a countervailable subsidy,” which is defined

in section 771(5) of the Act. Under section 771(5) of the Act, a countervailable subsidy has

three required legal elements: (1) a financial contribution that (2) confers a benefit which (3) is

specific. Thus, Commerce’s obligation under section 775 of the Act is triggered only when

Commerce discovers a program that appears to have involved a specific financial contribution

that conferred a benefit on the respondent company.

           In the Final Determination, Commerce did not include KPX as a part of its examination

of the provision of electricity for LTAR, as a discovered countervailable subsidy, because the

information on the record regarding KPX did not satisfy all three elements of a countervailable

subsidy as set forth in section 771(5)(B) of the Act. Because the alleged subsidy involving KPX

did not appear to be a countervailable subsidy, the GOK’s questionnaire response did not trigger

Commerce’s obligations under section 775 of the Act. The record evidence demonstrated that

KPX would be defined as an authority under section 771(5)(B) of the Act that provided a

financial contribution, and the petitioners had already established possible specificity through the

provision of electricity for LTAR allegation; however, there was no evidence on the record

indicating a benefit was being provided. The information on the record instead demonstrated

that there was no benefit in the pricing of electricity between KPX and KEPCO. 28 Because there

was no information on the record to indicate that there was a benefit conferred in the pricing of

electricity between KPX and KEPCO, Commerce properly did not include the purchase of




28
     Id.

                                                  7
         Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21         Page 8 of 46




electricity between KPX and KEPCO as a discovered subsidy within the statutory definition set

forth in section 775 of the Act. 29

         Finally, in POSCO, the CAFC held that Commerce’s failure to treat KPX as an authority

or, at a minimum, to investigate whether it is an authority constitutes error as a matter of law. 30

The CAFC explained that, because the GOK’s questionnaire response clarified that KPX was

wholly-owned by KEPCO, and Commerce found in the Final Determination that KEPCO was an

authority under the Act, the evidence therefore “strongly suggests” that KPX is similarly an

authority for the purposes of section 771(5)(B) of the Act. 31 We agree with the CAFC that the

information on the record demonstrates that KPX is wholly-owned by KEPCO. Because

Commerce found KEPCO to be an authority under the Act in the underlying determination, 32

KPX, a company wholly-owned by KEPCO, would also be defined as an authority under section

771(5)(B) of the Act.

         However, the mere fact that an entity such as KPX is an authority is not sufficient to

establish the existence of “a practice which appears to be a countervailable subsidy,” as set forth

in section 775 of the Act. As explained above, there was no information on the record to support

the conclusion that KPX’s pricing of electricity provided a benefit as both defined and required

by the statute. Because one of the three requirements set forth in section 771(5)(B) of the Act

was not met, and thus the practice did not qualify as a potential countervailable subsidy

discovered during the course of the investigation, Commerce did not initiate an investigation on

the pricing of electricity between KPX and KEPCO under section 775 of the Act. For these



29
   This would also constitute an unusual subsidy allegation because, in essence, the allegation and investigation
would be that the authority defined within section 771(5)(B) of the Act is subsidizing itself, since KPX is wholly-
owned by KEPCO.
30
   See POSCO, 977 F.3d at 1378.
31
   Id.
32
   See Preliminary Determination PDM at 29, affirmed in Final Determination IDM at 25-33.

                                                          8
        Case 1:17-cv-00137-GSK Document 119                  Filed 07/06/21      Page 9 of 46




reasons, as we explain below, while Commerce agrees that KPX is an authority, Commerce

continues to find that KPX’s pricing of electricity does not qualify as a discovered

countervailable subsidy under sections 771(5)(B) and 775 of the Act.

Commerce Did Not Base Its Benefit-Conferred Analysis on A “Preferential Price” Standard

        In POSCO, the CAFC held that Commerce relied upon a preferential price analysis,

rather than the standard set forth under section 771(5)(E)(iv) of the Act, with respect to

Commerce’s analysis as to whether KEPCO provided electricity to the respondents for LTAR.

While the CAFC explained that Commerce considered KEPCO’s overall cost, including its

operational cost for generating and supplying electricity, in its analysis, the CAFC held that

Commerce’s analysis ultimately relied upon whether respondents were given preferential

treatment.33 The CAFC emphasized the following sentence in the underlying determination as

evidence of Commerce’s reliance on a preferentiality standard: “If the rate charged is consistent

with the standard pricing mechanism and the company under investigation is, in all other

respects, essentially treated no differently than other companies which purchase comparable

amounts of electricity, then there is no benefit.” 34 The CAFC, citing to its decision in Nucor,35

concluded that Commerce’s use of the pre-Uruguay Round Agreements Act (URAA)

preferential-rates standard in this case is inconsistent with the adequate remuneration standard

under section 771(5)(E)(iv) of the Act. The CAFC further held that Commerce cannot rely on

price discrimination to the exclusion of a thorough evaluation of fair market principles to

determine whether a recipient is receiving an unlawful benefit. 36 The CAFC references the



33
   See POSCO, 977 F.3d at 1374.
34
   Id.; see also Final Determination IDM at 29. This language was originally developed in the pre-URAA
determination of Magnesium from Canada. See Final Affirmative Countervailing Duty Determinations: Pure
Magnesium and Alloy Magnesium from Canada, 57 FR 30946, 30954 (July 13, 1992) (Magnesium from Canada).
35
   See Nucor Corp. v United States, 927 F.3d 1243 (Fed. Cir. 2019) (Nucor).
36
   See POSCO, 977 F.3d at 1376.

                                                   9
       Case 1:17-cv-00137-GSK Document 119                Filed 07/06/21     Page 10 of 46




language in the Statement of Administrative Action (SAA) which states that the URAA has

replaced preferentiality with the standard of LTAR. Thus, the CAFC explained that the words

used in the statute, understood in their ordinary sense, make it unreasonable that lack of price

discrimination is sufficient to establish adequacy of remuneration. Therefore, the CAFC

concluded that, consistent with its holding in Nucor, Commerce’s reliance on a preferential rate

standard is inconsistent with the statute, in particular with the LTAR requirement, and is

therefore contrary to law.37

        To be clear, we wish to emphasize that the passage referenced by the CAFC in finding

that Commerce relied on a preferential rate standard was, in fact, not the basis for Commerce’s

adequacy of remuneration analysis. Although the language emphasized by the CAFC was taken

from a pre-URAA determination, Magnesium from Canada, Commerce, in citing this language,

was neither referring to nor implementing a preferentiality standard of benefit analysis for the

provision of electricity.

        As Commerce explained in the underlying determination, the finding that KEPCO’s

provision of electricity to the respondent steel companies did not constitute a countervailable

subsidy was based on Commerce’s analysis of “fair-market principles” in order to determine

whether a benefit was being provided for LTAR.38 Using this statutory standard for its benefit

analysis, Commerce determined “that KEPCO more than fully covered its cost for the industrial

tariff applicable to our respondents.”39 Commerce did not rely on price discrimination, but rather

the fact that KEPCO fully covered its costs in the industrial rates charged to the respondent steel

companies. In citing to the language from Magnesium from Canada, Commerce was not



37
   Id.
38
   See Final Determination IDM at 32-33.
39
   Id. at 33.

                                                10
       Case 1:17-cv-00137-GSK Document 119                  Filed 07/06/21      Page 11 of 46




referencing a pre-URAA “preferentiality” analysis as a basis for its conclusion. Rather,

Commerce cited to that language to demonstrate that Commerce’s analysis was consistent with

the standards set forth in section 771(5)(E)(iv) of the Act, which states that “the adequacy of

remuneration shall be determined in relation to prevailing market conditions for the good or

service being provided … in the country subject to the investigation or review. Prevailing

market conditions include price, quality, availability, marketability, transportation, and other

conditions of purchase or sale.” In reviewing the facts on the record, Commerce found that the

record demonstrated that the industrial tariff rates in Korea were based upon costs plus a return

on investment.40 Therefore, consistent with the prevailing market conditions in Korea,

Commerce analyzed whether KEPCO’s tariff rates covered its costs plus a return on investment,

and determined that “KEPCO more than fully covered its cost for the industrial tariff applicable

to our respondents.”41

        As indicated by the facts on the record, KEPCO had different industrial tariff classes and

different rates across those industrial tariff classifications based on the cost of providing

electricity to each of those tariff classifications. 42 This method of establishing different tariff

classifications based upon price, marketability, transportation and other conditions of purchase or

sale constitutes prevailing market conditions within the meaning of section 771(5)(E)(iv) of the

Act. Therefore, Commerce, in addition to determining that the KEPCO electricity tariffs charged

to the respondent steel companies covered KEPCO’s costs, analyzed whether the respondents

were charged the appropriate tariff based on the prevailing market conditions within Korea.




40
   See Final Determination IDM at 25-33.
41
   Id. at 33.
42
   Id.

                                                   11
        Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21   Page 12 of 46




         KEPCO differentiates its industrial tariff classifications by both contract demand for

electricity and by low-voltage and high voltage. 43 Contract demand is further differentiated

between customers with an electricity demand of between 4kW and 300kW and industrial

customers with a contract demand of more than 300kW.44 Moreover, KEPCO’s tariff

classifications are also differentiated by voltage, with the classifications being 220V – 380V

(Low Voltage); more than or equal to 3,300V – 66,000V (High Voltage (A)); 154,000V (High

Voltage (B)); and 345,000V or higher (High Voltage (C)). 45 The higher the contract demand and

the higher the voltage, the lower the industrial rate.

         As Commerce explained in the Final Determination, with regard to the “tier three”

benchmark used to determine whether the provision of electricity was for adequate remuneration,

KEPCO’s standard pricing mechanism used to develop its tariff schedule was based upon its

costs.46 To develop the electricity schedules that were applicable during the POI, KEPCO first

calculated its overall cost, including an amount for investment return. These costs included the

operational cost for generating and supplying electricity to its customers as well as taxes. The

cost for each electricity classification was calculated by: (1) distributing the overall cost

according to the stages of providing electricity (generation, transmission, distribution and sales);

(2) dividing each cost into fixed cost, variable cost, and the consumer management fee; and (3)

then calculating the cost by applying the electricity load level, peak level, and the patterns of

consuming electricity. Each cost was then distributed into the fixed charge and the variable

charge. KEPCO then divided each cost, taking into consideration the electricity load level, the

usage pattern of electricity, and the volume of electricity consumed. Costs were then distributed


43
   See GOK July 15, 2016 IQR at Exhibit E-15.
44
   Id. at “Industrial Tariff.”
45
   Id. at “General Information, Supply voltage classification.”
46
   See Final Determination IDM at 25-33.

                                                          12
        Case 1:17-cv-00137-GSK Document 119                          Filed 07/06/21         Page 13 of 46




according to the number of consumers for each classification of electricity. 47 For the POI,

Commerce concluded that KEPCO more than fully covered its cost for the industrial tariff

applicable to the respondents.48

         Therefore, the record evidence demonstrates that Commerce did not rely on the former

“preferentiality” standard, but rather Commerce relied on the adequacy of remuneration standard

set forth within section 771(5)(E)(iv) of the Act. Citing Softwood Lumber from Canada, the

CAFC explained: “Preferential rate means ‘more favorable to some within the relevant

jurisdiction than to others within that jurisdiction.’” 49 Commerce, however, in assessing the

price charged for electricity by KEPCO to the respondents, did not compare the price charged to

other customers in Korea. Rather, Commerce analyzed whether the price charged to the

respondents was consistent with market principles and prevailing market conditions in Korea in

the form of the tariff classifications established by KEPCO. Commerce determined that the price

charged to the respondents by KEPCO “more than fully covered its cost.” 50 If Commerce had

relied upon a “preferentiality” standard instead of the statutory standard set forth under section

771(5)(E)(iv) of the Act, then the comprehensive analysis of KEPCO’s costs would have been

irrelevant; Commerce merely would have compared the tariff charged by KEPCO to the

respondent steel companies to the highest industrial rate (or the highest rate) set forth in

KEPCO’s tariff schedule.51 Thus, a preferentiality standard would have looked to whether any


47
   Id.
48
   Id. at 33.
49
   See POSCO, 977 F.3d at 1371 (citing Final Negative Countervailing Duty Determinations; Certain Softwood
Products from Canada, 48 FR 24159, 24167 (May 31, 1983) (Softwood Lumber from Canada)).
50
   See Final Determination IDM at 33.
51
   Under the pre-URAA law provided that Commerce “would measure whether the government provided a good or
service at a preferential rate based upon, in order of preference, the following benchmarks: (1) The price the
government charges to other parties for the identical or similar good; (2) the price charged by other sellers within the
same political jurisdiction (i.e., country under investigation); (3) the government’s cost of providing the good or
service; or (4) the price paid for that good outside the country under investigation.” See Preliminary Affirmative


                                                          13
       Case 1:17-cv-00137-GSK Document 119                   Filed 07/06/21      Page 14 of 46




other company within the relevant jurisdiction was receiving a higher rate than the respondent

steel companies at issue here.

        Under section 771(5)(E)(iv) of the Act, Commerce is required to carry out its analysis of

adequate remuneration within the context of prevailing market conditions. As stated above,

KEPCO has separate industrial tariff classifications to account for electricity contract demand

and voltage. Furthermore, as Commerce explained in the Final Determination, KEPCO divided

each cost, taking into consideration the electricity load level, the usage pattern of electricity, and

the volume of electricity consumed. 52 Costs were then distributed according to the number of

consumers for each classification of electricity. 53

        Tariff classifications delineated by electricity contract demand, voltage, usage pattern of

electricity, and volume of electricity consumed all fall within the statutory definition of adequate

remuneration set forth within section 771(5)(E)(iv) of the Act, which states that “prevailing

market conditions include price, quality, availability, marketability, transportation and other

conditions of purchase or sale.” Thus, after Commerce determined that KEPCO’s industrial

tariffs more than covered its costs, it was required under section 771(5)(E) of the Act to

determine whether the respondent steel companies had been charged the appropriate tariff rate in

accordance with the criteria set forth in KEPCO’s industrial tariff classifications. KEPCO’s

electricity prices are differentiated by both contract demand for electricity and by low voltage

and high voltage, and the costs for each of these tariff classifications takes into consideration the

electricity load level, the usage pattern of electricity, and the volume of electricity consumed. 54




Countervailing Duty Determination: Certain Softwood Lumber Products from Canada, 57 FR 8800, 8801 (March
12, 1992).
52
   See Final Determination IDM at 32-33.
53
   Id. at 33.
54
   See GOK July 15, 2016 IQR at Exhibit E-15; see also Final Determination IDM at 32-33.

                                                   14
          Case 1:17-cv-00137-GSK Document 119                        Filed 07/06/21   Page 15 of 46




Therefore, even if each industrial tariff more than fully covered KEPCO’s costs, the tariff

charged could still be found to be for LTAR if KEPCO charged a respondent the rate set forth in

the incorrect industrial tariff classification.

           For example,55 let us presume that the respondent steel company had a contract demand

of between 4kW and 300kW and consumed electricity at a voltage of 220V – 380V but was

charged the lower tariff rate for industrial companies that had a contract demand of over 300kW

and consumed electricity at a voltage of 345,000V or higher. In this example, despite the fact

that KEPCO covered its costs within each industrial tariff class, the respondent company was

ultimately charged a lower tariff rate than it should have been charged according to KEPCO’s

own tariff classifications. Under section 771(5)(E) of the Act, this undercharging would still

result in the provision of electricity for LTAR for a respondent steel company that had a contract

demand of between 4kW and 300kW and consumed electricity at a voltage of 220V – 380V.

           This analysis is not a “preferential price” analysis. The provision of electricity would

constitute the provision of a good or service for LTAR based upon prevailing market conditions

that includes price and other conditions of purchase or sale. Price and other conditions of

purchase or sale include the electricity demand charge and low and high voltage, which are part

of the prevailing market conditions of the Korean electricity market under section 771(5)(E)(iv)

of the Act. Even after determining that the industrial tariffs charged by KEPCO are set at rates

that cover costs and provide a rate of return, a rate could nevertheless represent LTAR if a

respondent company consumed electricity with a contract demand of between 4kW and 300kW

and at a voltage of 220V – 380V but was charged the lower tariff applicable to industrial

companies that had a contract demand of over 300kW and consumed electricity at a voltage of



55
     See GOK July 15, 2016 IQR at Exhibit E-15 at “Industrial Tariff.”

                                                          15
        Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21   Page 16 of 46




345,000V or higher. This is the meaning of the phrase in the Final Determination, “essentially

treated no differently than other companies and industries which purchase comparable amounts

of electricity.”56 For these reasons, we continue to find that KEPCO did not provide electricity

for LTAR under section 771(5)(E)(iv) of the Act.

KPX Generating Cost

        In its decision in POSCO, the CAFC also held that “Commerce’s failure to investigate

and include KPX’s generation costs in its analysis renders its final determination unsupported by

substantial evidence.”57 Because the CAFC instructed Commerce to include KPX’s generation

costs in our analysis of whether electricity was provided to the respondent steel companies for

LTAR, we have done so on remand in this case.

        As explained above, Commerce requested information in its initial questionnaire to the

GOK to determine whether the price for electricity paid by KEPCO through KPX fully covered

all costs for the generation of electricity. These questions were: “KEPCO pays its subsidiaries

the generating cost when it purchases electricity at {KPX} and that the capital and generating

costs are included in the purchase price. If the price paid is not sufficient to cover all the costs

including the amount of investment return, please explain the costs that are not covered and

provide the additional amount that would need to be paid to cover all costs including an

appropriate amount of investment return. Please make sure to also provide the additional amount

in percentage terms.”58

        In addition, Commerce requested the following information: “The price of electricity

from {KPX} reflects an adjusted coefficient that is determined by the Cost Evaluation



56
   See Final Determination IDM at 29.
57
   See POSCO, 977 F.3d at 1378.
58
   See CVD Questionnaire at Section II, pages 6-7, Question nn.

                                                        16
       Case 1:17-cv-00137-GSK Document 119                      Filed 07/06/21        Page 17 of 46




Committee. Please explain how the adjusted coefficient was determined; how often the adjusted

coefficient is changed; and provide the adjusted coefficients that were in effect during the

POI.”59 Therefore, Commerce requested and received information from the GOK to confirm that

the electricity generation costs paid by KEPCO reflected the full cost to KPX of generating

electricity, including an amount of investment return (profit). 60

        In the 2017 Administrative Review of Cold-Rolled Steel and the 2017 Administrative

Review of Hot-Rolled Steel, Commerce, pursuant to a properly alleged and supported electricity

upstream allegation, investigated the selling of electricity to KEPCO through KPX and

determined that the electricity pricing system established by KPX is consistent with market

principles and that a benefit was not conferred. 61 Commerce’s subsequent investigation into the

pricing of electricity between KPX and KEPCO confirms the information on the record of this

proceeding, which was submitted in the GOK’s July 15, 2016 IQR at pages 25-26. Because

Commerce determined that the electricity generation costs paid by KEPCO also reflect the full

costs to KPX of generating electricity, as well as an amount of investment return, we continue to

find that electricity prices established by KPX are consistent with prevailing market conditions

and thus do not provide a benefit under section 771(5)(B) of the Act.




59
   Id. at Section II, page 7, Question oo.
60
   See GOK July 15, 2016 IQR at 25.
61
   See Certain Cold-Rolled Steel Flat Products from the Republic of Korea: Final Results of Countervailing Duty
Administrative Review; 2017, 85 FR 38361 (June 26, 2017) (2017 Administrative Review of Cold-Rolled Steel), and
accompanying IDM at Comment 1; see also Certain Hot-Rolled Steel Flat Products from the Republic of Korea:
Final Results of Countervailing Duty Administrative Review, 2017, 85 FR 64122 (October 9, 2020) (2017
Administrative Review of Hot-Rolled Steel), and accompanying IDM at Comment 1.

                                                      17
         Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21        Page 18 of 46




V.       DRAFT REMAND COMMENTS

         On April 6, 2021, Commerce issued its Draft Remand and invited interested parties to

comment.62 On April 13, 2021, Nucor timely filed comments on the draft remand

redetermination.63 No other interested parties provided comments.

Comment 1: Commerce’s Current Adequate Remuneration Analysis in the Context of the
           Replaced Preferentiality Standard

        The Draft Remand mischaracterizes Commerce’s preferentiality analysis employed in the

         Final Determination. Despite its attempt to shift focus away from the analysis that it

         performed in the Final Determination, Commerce indeed relied on the pre-URAA

         “preferential rate” analysis in the Final Determination.64 Commerce also applied the

         same preferentiality test in Welded Line Pipe from Korea, where there was no evidence

         of cost recovery on the record or a finding on such evidence. 65

        Commerce’s observation of KEPCO’s full recovery of its cost in the Final Determination

         was a brief, off-handed aside at the end of an extended argument that disclaimed any

         obligation to consider cost recovery in a tier three analysis. 66 Underscoring the

         irrelevance of this cost recovery finding in the Final Determination, there are no POI

         specific cost data from KEPCO on the record to support Commerce’s cost recovery

         determination in the Final Determination.67 In the final remand redetermination,


62
   See Draft Results of Redetermination Pursuant to Court Remand: POSCO v. United States Consol Court No. 17-
00137 (CIT March 16, 2021), issued on April 6, 2021 (Draft Remand).
63
   See Nucor’s Letter, “Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: Comments
on Draft Remand Results,” dated April 13, 2021 (Nucor Comments).
64
   Id. at 9-12 (citing Magnesium from Canada, 57 FR at 30950 and 30954; Final Determination IDM at 29-31; and
Welded Line Pipe from the Republic of Korea: Final Negative Countervailing Duty Determination, 80 FR 61365
(October 13, 2015) (Welded Line Pipe from Korea), and accompanying IDM at 17-18).
65
   Id. at 11 (citing Welded Line Pipe from Korea IDM at 17-18).
66
   Id. (citing Final Determination IDM at 48-50).
67
   Id. at 12 (citing Nucor’s Letter, “Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea:
Case Brief of the Nucor Corporation,” dated January 18, 2017 (Nucor Case Brief) at 22) and 21-22 (citing Final
Determination IDM at 33 n. 176).

                                                        18
         Case 1:17-cv-00137-GSK Document 119                        Filed 07/06/21         Page 19 of 46




         Commerce cannot rely on this statement and must explain how its finding comports with

         the statutory language based on the analysis it actually employed. 68

        The Draft Remand continues a preferentiality analysis which does not account for the fair

         market value of electricity, and characterizes the standard pricing mechanism analysis as

         a test of “adequate remuneration.”69

        Commerce misconstrues the meaning of “adequate remuneration,” as interpreted by the

         CAFC, and Commerce’s reasoning is flawed because it used the pre-URAA

         preferentiality standard instead of the statutory standard of “adequate remuneration.” 70

         Moreover, Commerce’s reasoning is unlawful and contrary to the CAFC’s explanation

         because Commerce treats the prevailing market conditions in the Korean electricity

         market as coextensive with, and limited to, the tariff classification established by

         KEPCO.71

        Commerce’s analysis circumscribes the scope of the prevailing market conditions in

         Korea and, in doing so, eschews the benchmark analysis by comparing KEPCO’s pricing

         mechanism to itself; thereby perpetuating the same unlawful preferentiality test that the

         CAFC rejected.72 Thus, Commerce may not continue to rely on the standard pricing

         mechanism analysis or circumscribe its analysis to an unlawfully narrow subset of

         “prevailing market conditions.”73




68
   Id. at 12.
69
   Id. at 12-13.
70
   Id. at 12-14 (citing Nucor at 1250 and 1253).
71
   Id. at 14-15 (citing Citric Acid and Certain Citrate Salts: Final Results of Countervailing Duty Administrative
Review; 2012, 79 FR 78799 (December 31, 2014), and accompanying IDM at 84; Nucor, 927 F.3d at 1251; and
POSCO, 977 F.3d at 1377-1378).
72
   Id. at 15-16.
73
   Id. at 26.

                                                         19
        Case 1:17-cv-00137-GSK Document 119                        Filed 07/06/21        Page 20 of 46




     Commerce’s Position:

        Nucor continues to argue that the methodology employed by Commerce in the Final

Determination, and explained in detail in the Draft Remand, is not compliant with the current

statutory language and employs the old “preferentiality” standard that was in effect prior to the

URAA. We disagree and continue to find that the methodology used in the Final Determination

was consistent with the statutory language governing a determination of whether the government

provision of a good or service is for LTAR. Below, we provide a more thorough discussion of

the old “preferentially” standard, as referenced in the SAA, and as referred to by the CAFC, and

further discussion regarding comments received.

     A. Discussion of “preferentially” standard, as referenced in the SAA, and as referred to
        by the CAFC

        While we fully explained in the Draft Remand why the methodology used in the Final

Determination was consistent with the statutory language governing a determination of whether

the government provision of a good or service is for LTAR, it is still clear from Nucor’s

comments on the Draft Remand that its assumptions of “preferentially” are incorrect. Therefore,

in order to provide further guidance on this issue, Commerce believes that it would be instructive

to all parties to provide a more detailed discussion of the old “preferentially” standard, as

referenced in the SAA, and as referred to by the CAFC. 74

        As the CAFC explained in referencing Softwood Lumber from Canada: “Preferential rate

means ‘more favorable to some within the relevant jurisdiction than to others within that




74
  See SAA, H.R. Doc. 103-316, vol. 1 (1994) at 927, “With respect to the provision of goods or services, current
law relies on a standard of “preferentiality” to determine the existence and amount of a benefit. Section
771(5)(E)(iv) replaces this standard with the standards from Article 14 of the Subsidies Agreement – ‘less than
adequate remuneration’ (in the case of goods or services) and ‘more than adequate remuneration’ (in the case of
procurement of goods)”; see also POSCO, 977 F.3d at 1376.

                                                        20
       Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21        Page 21 of 46




jurisdiction.’”75 Prior to the enactment of the URAA, a countervailable benefit would include

the government “provision of goods or services at preferential rates.” 76 Congress did not define

the term or the methodology to be employed in determining whether the government has

provided a good or service at a “preferential rate.” Instead, Congress delegated to the

administering authority, Commerce, to define and develop an employed methodology for

analyzing whether there has been a “provision of goods or services at preferential rates.” 77

Accordingly, pursuant to that authority, Commerce explained in Softwood Lumber from Canada,

that “preferentiality” did not mean “inconsistent with commercial considerations.” 78 Therefore,

in order to determine whether a government has provided a good or service at a preferential rate,

Commerce explained that it would compare the price charged to the respondent to prices the

government charged to the same or other users. 79

        In addition, Commerce also recognized in Softwood Lumber from Canada that in some

cases the number of users of a government-provided good or service might be so limited that it

might require the use of a different benchmark. 80 For example, in the administrative review of

the CVD order on Carbon Black from Mexico, the government-provided good in question was

carbon black feedstock (CBFS), for which there were only two users in Mexico. 81 Given the

limited number of users of CBFS, Commerce determined that its standard test for determining

“preferentiality” would not work.82 In order to determine whether the CBFS had been provided



75
   See POSCO, 977 F.3d at 1371.
76
   Id.
77
   As it did with the “less than adequate remuneration” standard enacted in the URAA. Id. at 1371-72.
78
   See Softwood Lumber from Canada, 48 FR at 24167.
79
   Id. (“The standard contained in subsection (ii) is ‘preferential,’ which normally means only more favorable to
some within the relevant jurisdiction than to others within that jurisdiction.”)
80
   Id. at 24167, n.3.
81
   See Carbon Black from Mexico; Preliminary Results of Countervailing Duty Administrative Review, 51 FR 12329,
13271 (April 18, 1986) (Carbon Black from Mexico).
82
   Id.

                                                       21
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21        Page 22 of 46




at a preferential rate, Commerce instead considered alternative benchmarks, and issued a

“Preferentiality Appendix,” as part of this administrative review, describing these alternatives

and requesting public comments.83 These alternatives, in order of preference, were: (1) prices

charged by the same seller for a similar or related good or service; (2) prices charged within the

jurisdiction by other sellers for an identical good or service; (3) the same seller’s cost of

producing the good or service; and (4) external prices. 84 In Carbon Black from Mexico,

Commerce used the first alternative. It was not until 1989 that Commerce attempted to codify

these “preferentiality” rules.

         On May 31, 1989, Commerce issued its Proposed Rules where it first attempted to codify

its existing methodology based on preferentiality. 85 Section 355.44(f) and subsection (f)(1) set

forth the methodology for determining whether a government provided a good or service at

preferential rates, and attempted to codify the standard concept of “preferentiality.” 86 Under the

preferentiality methodology, to determine whether a government good or service was provided to

a respondent at a preferential rate, Commerce would determine whether the price charged by the

government for the good or service was less than the benchmark price, which normally would be

the nonselective prices the government charged to the same or other users of the good or service

within the same political jurisdiction. Therefore, under this preferentiality standard, if we were

investigating electricity provided to a respondent, we would simply compare the price that the

government charged the respondent to the price the government charged to other users. 87 If the



83
   Id. at 13272.
84
   Id. at 13272-73.
85
   See Notice of Proposed Rulemaking and Request for Public Comments, 54 FR 23366 (May 31, 1989) (Proposed
Rules). These Proposed Rules were never finalized.
86
   Id. at 23371-72.
87
   The reference in the proposed regulation to “nonselective” prices means a price or rate that is not limited to a
specific enterprise or industry, or group of enterprises or industries. See, e.g., Proposed Rules, 54 FR at 23368
(section 355.43(b)(1)).

                                                         22
       Case 1:17-cv-00137-GSK Document 119                        Filed 07/06/21       Page 23 of 46




government sold an input that is generally available (not specific) to other firms in its jurisdiction

at a higher price than to producers of the product under investigation, then this government

action was preferential and the measure of the preference (i.e., the benefit) was the difference

between the two prices charged by the government.88 The Preferentiality Appendix further

stated that this measure of preferentiality, price discrimination by the government, was

Commerce’s preferred test for finding whether the provision of goods conferred a

countervailable benefit. 89

        In situations such as the one faced by Commerce in Carbon Black from Mexico, where

Commerce found there was no available benchmark using the preferred preferentiality

methodology under subsection (f)(1), Commerce also set forth four alternative benchmarks under

subsection (f)(1); again, taken from the Preferentiality Appendix. These four alternative

benchmarks were: (1) The price, adjusted for any cost differences, the government charges for a

good or service which is similar or related to the good or service in question, provided that the

similar or related good or service and its price is not selective; (2) the price charged by other

sellers to buyers within the same political jurisdiction for an identical good or service; (3) the

government’s cost of providing the good or service; or (4) the price paid for the identical good or

service outside of the political jurisdiction in question.

        The Proposed Rules confirmed that Commerce’s standard of measuring preferentiality

under the pre-URAA methodology was government price discrimination. 90 The Preamble to the

Proposed Rules stated that the standard of “preferentiality” within the meaning of the statute is



88
   See Preferentiality Appendix, 51 FR at 13272.
89
   Id.
90
   See Final Negative Countervailing Duty Determination: Phthalic Anhydride from Venezuela, 59 FR 40868,
40869 (August 10, 1994). Indeed, just four months before the enactment of the URAA, Commerce reemphasized
this standard by stating that “{Commerce}’s preferred benchmark is the non-selective prices the government charges
to the same or other users.”

                                                       23
       Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21       Page 24 of 46




more favorable treatment to some within the jurisdiction than to others within that jurisdiction.

Therefore, under the Proposed Rules, Commerce would compare the government price under

scrutiny to a benchmark price, which normally would be the prices the government charged to

the same or different users of the good or service within the same political jurisdiction. 91 Only

when Commerce could not use this preferred methodology for measuring “preferentiality” by

analyzing whether the government engaged in price discrimination, such as in instances where

there were too few users of the government good or service to establish a “generally available”

government price, did Commerce develop and use market-based benchmarks such as prices from

private parties, the government’s cost for the good or service, or external prices such as a world

market price. It was these market-based benchmarks that later became the foundation for the

LTAR analysis currently conducted under the post-URAA regulations.

        As can be seen from the above explanation, the traditional pre-URAA standard was to

determine whether the government is providing more favorable treatment to some within its

jurisdiction than to others within that jurisdiction. In Steel Products from Sweden, we compared

the price the government-owned mining company charged the respondent for iron ore to the

price the government-owned mining company charged other customers. 92 In IPA from Israel,

Commerce determined whether the provision of rail facilities by the Government of Israel to the

respondent was at a preferential rate compared to the price the government charged other

companies.93 In Groundfish from Canada, to determine whether the Government of Canada was

providing preferential rates to fishermen under the Small Craft Harbour Program, Commerce




91
   See Proposed Rules, 54 FR at 23372.
92
   See Final Affirmative Countervailing Duty Determinations; Certain Carbon Steel Products from Sweden, 50 FR
33375, 33379 (August 19, 1985) (Steel Products from Sweden).
93
   See Final Affirmative Countervailing Duty Determination: Industrial Phosphoric Acid from Israel, 52 FR 25447,
25450-51 (July 7, 1987) (IPA from Israel).

                                                      24
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21        Page 25 of 46




compared the fees the government charged to commercial fishermen to the fees the government

charged to other commercial vessels and recreational boaters. 94 As evidenced by these

determinations, under the preferentiality standard, Commerce performed a direct comparison of

prices charged to the respondent to prices charged to other companies for the same product or

service. This comparison was done without further analyses regarding the market conditions or

pricing methodologies present in the country, which are required to be carried out under the

current standard set forth in section 771(5)(E) of the Act.

         As a point of comparison to determinations in which Commerce relied on the old

preferentiality methodology, it is also instructive to review the determinations in Magnesium

from Canada because these determinations demonstrate that Commerce’s development and

application of the standard pricing methodology is not based on price discrimination or

preferentiality. In the Preliminary Determination of Magnesium from Canada, Commerce, in

determining whether the Government of Quebec provided electricity to the respondent at a

preferential rate, relied upon the preferred standard under the preferentiality methodology (i.e.,

simply comparing the rate the government charged the respondent for electricity to the rate the

government charged other industrial users). 95 In the final determination, Commerce revised its

analysis, stating that this price discrimination methodology was not appropriate with respect to

the electricity analysis and that we needed to examine whether the price charged to the

respondent was consistent with the power company’s standard pricing mechanism. 96 In the



94
   See Final Affirmative Countervailing Duty Determination; Certain Fresh Atlantic Groundfish from Canada, 51
FR 10041, 10046-47 (March 24, 1986) (Groundfish from Canada).
95
   See Preliminary Affirmative Countervailing Duty Determination: Pure and Alloy Magnesium from Canada, 56
FR 63927, 63929-30 (December 6, 1991) (Preliminary Determination of Magnesium from Canada). In this
determination, Commerce stated: “To calculate the benefit under this program, we took the difference between the
rate paid by Norsk Hydro for electricity under its Risk and Profit Sharing contract during the review period and the
weighted-average rate paid by other industrial customers during the review period.”
96
   See Magnesium from Canada, 57 FR at 30949-50.

                                                         25
        Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21        Page 26 of 46




Magnesium from Canada Changed Circumstances Review, we provided further elaboration on

the concept of the standard pricing mechanism. 97 To determine whether the respondent’s

individual electricity rate provided a countervailable benefit, Commerce examined the

government-owned utility company’s price setting mechanism and determined that one of the

guiding principles in the setting of the utility company’s rates is that in establishing its electricity

tariffs, the rates must reflect the costs of supply associated with each of its various rate

categories.98 The Magnesium from Canada determinations clearly demonstrate that the current

methodology involving the standard pricing mechanism was developed as a distinct and separate

methodology from the previous preferentiality methodology.

        Thus, it is inaccurate to claim that the methodology used by Commerce in the underlying

determination here constitutes the application of a preferentiality standard, as Nucor attempts to

argue in its Comments.

     B. Nucor’s Comments

        The CAFC in POSCO provided guidance on this issue related to the interpretation of

“preferentiality” with its focus on price discrimination. In the decision, the CAFC stated that

Commerce cannot rely on price discrimination to the exclusion of a thorough evaluation of fair

market principles.99 In articulating this interpretation, the CAFC has highlighted the essential

difference between the pre-URAA preferentiality standard and the URAA standard of LTAR.



97
   See Preliminary Results of Changed Circumstances Administrative Reviews: Pure Magnesium and Alloy
Magnesium from Canada, 57 FR 47619 (October 19, 1992), unchanged in Final Results of Changed Circumstances
Administrative Reviews: Pure Magnesium and Alloy Magnesium from Canadas, 57 FR 54047 (November 16, 1992)
(collectively, Magnesium from Canada Changed Circumstances Review).
98
   This cost standard is consistent with statements made by the CAFC with respect to utility pricing: One need only
look outside the present statutory context to the familiar rate-regulation context to see the great variety of
methodologies used over time to ensure that rates of a monopoly provider are not too low, some directly focus on
value (such as “fair value”), some reflect on various measures of “costs” (which may reflect value). See Nucor, 927
F.3d at 1254-55.
99
   See POSCO, 977 F.3d at 1376.

                                                        26
        Case 1:17-cv-00137-GSK Document 119                        Filed 07/06/21        Page 27 of 46




The fundamental element of the preferentiality standard was whether the government engaged in

price discrimination in its provision of a good or service, whereas the current standard focuses on

“prevailing market conditions” which include actual market – determined prices, world market

prices, and where these are not available, whether the government price is consistent with market

principles such as the recovery of cost.

        Throughout the course of the underlying investigation, as well as in its comments

submitted in response to the Draft Remand, Nucor has failed to articulate arguments that

demonstrate an understanding of both Commerce’s previous preferentiality methodology, our

current standard pricing methodology, and the differences between the two. The result of

Nucor’s apparent confusion is that in one example, Nucor offers up a methodological argument

which actually reflects Commerce’s standard market principles analysis, while in another

example, Nucor offers up an alternative that undermines the very basis of its primary argument.

          In the first instance, in its case brief submitted in the underlying investigation, Nucor

argued that KEPCO did not recover its cost of supplying industrial electricity during the POI and

thus the GOK’s electricity prices are not established in accordance with market principles. 100

We do not disagree that “cost recovery” is a vital part of an adequacy of remuneration analysis.

In fact, our analysis under the standard methodology is “cost recovery” plus “a return on

investment or profit.”101 Nucor argued that because we were allegedly using a preferentiality

methodology, we were not taking into consideration “cost recovery,” but that simply is untrue, as

demonstrated by the Final Determination.




100
    See Final Determination IDM at 32 (“Therefore, the argument by Petitioners that we may only use cost in
assessing the adequacy of remuneration is clearly unsupported by the statute and the regulations governing the
provision of a good or service.”); see also Nucor Case Brief at 22.
101
    See Final Determination IDM at 25-33.

                                                        27
        Case 1:17-cv-00137-GSK Document 119                          Filed 07/06/21        Page 28 of 46




         In the second instance, Nucor also argued in its case brief that Commerce should use a

market determined price in a similarly situated third country as the benchmark to determine

whether the electricity prices charged by KEPCO to the Korean respondent steel companies are

for LTAR.102 Notably, Nucor’s proposed electricity benchmarks would be consistent with the

benchmark analysis specifically set forth in both the Preferentiality Appendix and Proposed

Rules as benchmarks to determine whether a government good or service is provided at

“preferential rates.” For example, Nucor’s proposed use of an out of country benchmark can be

clearly traced to the Preferentiality Appendix 103 and the Proposed Rules.104 Yet, as we have

explained, Nucor also argues that Commerce should not use a “preferentiality” standard or

benchmark. Accordingly, Nucor’s argument that we should use a similarly situated third

country’s benchmarks is a contradiction of its own arguments that we should not use what it

classifies as a “preferentiality” standard.

         In addition to Nucor’s proposed benchmarks in the Final Determination constituting

methodologies under the preferentiality standard, Nucor’s understanding and approach to both

the pre – and post-URAA standards for determining whether a government’s provision of a good

or service constitutes a countervailable benefit would, confusingly, mean that the CAFC’s

decisions in both Nucor and POSCO support the use of a methodology from the pre-URAA

preferentiality standard. That is simply not the case.

         As we have explained, an appropriate methodology under the current post-URAA statute

and implementing regulations, as ruled by the CAFC in both Nucor and POSCO, is one based on

cost recovery, a methodology developed under the pre-URAA preferentiality standard and set


102
    See Final Determination IDM at 25 (citing Nucor Case Brief at 22-23).
103
    See Preferentiality Appendix alternative benchmark (4) External Prices.
104
    See section 344.44(f)(1) Provision of Goods or Services at Preferential Rates subclause (2)(iv) The price paid for
the identical good or service outside of the political jurisdiction in question.

                                                         28
       Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21        Page 29 of 46




forth previously in both the Preferentiality Appendix and the Proposed Rules. Given that in both

Nucor and POSCO the CAFC stated that a preferential-rate standard is inconsistent with the

URAA and is, therefore, contrary to law,105 it would be logically and legally incorrect to take a

position, such as the one espoused by Nucor, that a methodology developed pre-URAA cannot

be compliant with the current statutory provision of LTAR or the decision made by the CAFC in

POSCO.106

        Nucor’s incorrect interpretation continues to suffuse its arguments on remand. In the

Final Determination, Commerce stated that “{i}f the rate charged is consistent with the standard

pricing mechanism and the company under investigation is, in other respects, essentially treated

no differently than other companies and industries which purchase comparable amounts of

electricity then there is no benefit.” 107 That singular sentence and statement has led Nucor to

argue that Commerce’s methodology is based on “preferentiality,” while at the same time

ignoring a significant amount of evidence on the record showing that description of Commerce’s

methodology to be false. Most importantly, Nucor ignores the fact that, in the Final

Determination, Commerce determined no benefit existed through a market principles analysis

that examined KEPCO’s tariff rate setting process that was based on its costs and receiving a rate

of return.108 Commerce explained that the phrase cited by Nucor as the basis for its arguments




105
    See Nucor, 927 F.3d at 1254 – 1255; see also POSCO, 977 F.3d at 1376.
106
    See Nucor Comments at 9. As a means to argue that the methodology used to determine whether KEPCO
provided electricity at LTAR in the Final Determination was inconsistent with the statute, Nucor states that in
Magnesium from Canada, a case cited to by Commerce, Commerce used the terms “preferential” and “preference.”
Commerce used those terms in other sections of the decision in Magnesium from Canada because those were the
terms referenced in the statute at the time Magnesium from Canada was decided. However, as we have
demonstrated, the current benchmarks used by Commerce since the URAA (private prices within the country under
investigation, world market prices, and costs) are all from the Preferentiality Appendix and the Proposed Rules.
Thus, Nucor’s logic would invalidate the entirety of Commerce’s ability to enforce section 771(5)(E).
107
    See Final Determination IDM at 29.
108
    Id. at 30-33.

                                                       29
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21         Page 30 of 46




does not stand for the proposition that the agency used a preferential methodology in the Final

Determination IDM109 and this fact is explained even more extensively below.

         In sum, the statement in the Final Determination referenced by both Nucor and the

CAFC indicates that when the rate charged is consistent with the standard pricing mechanism (in

this case, the electricity tariffs charged to the respondent covers cost plus a return) and the

respondent is treated no differently than other companies that purchase comparable amounts of

electricity (in this case, the rate charged to the respondent is from the correct tariff classification

based on its contract demand for electricity and voltage for that electricity consumption, as this is

a market condition for the provision of electricity in Korea), there is no benefit within the

meaning of section 771(5)(E) of the Act. In other words, if the tariff charged to the respondent

does not cover “cost of production” plus “a profitable return on the investment,” which is the

same standard set forth in KEPCO’s standard pricing methodology, then the respondent has

received a countervailable benefit under section 771(5)(E) of the Act. Moreover, even in the

event that the tariff charged to the respondent covers “costs of production” plus “a profitable

return on the investment,” there is still a countervailable benefit conferred under the statute if

KEPCO charges the respondent less than what it should be charged under its designated tariff

classification. An example of this type of situation would be a scenario in which KEPCO

charged the respondent the tariff from an industrial category for companies that have a higher

contract demand of electricity and consume electricity at a higher voltage. 110 In this scenario,

KEPCO would be charging the respondent less than it should be charged under its own tariff



109
    See Final Determination IDM at 30-31.
110
    Putting aside the legal fact that Nucor’s argument is inconsistent with the statute; Commerce does not understand
why Nucor would take a position that is inconsistent with its interests by arguing that if KEPCO’s tariffs fully cover
its “costs of production” plus “a return on its investment” that a countervailable benefit would still not be provided
even if KEPCO provided the steel company with the lower rate applicable to users that consume more electricity
and at a higher voltage.

                                                         30
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21        Page 31 of 46




classifications, and would thus be providing the respondent a countervailable benefit under the

statute.

           Nucor further argues that the phrase emphasized by both the petitioners and the CAFC 111

considers whether certain firms are treated differently than others, and therefore represents an

analysis of price discrimination and preferentiality which the CAFC held is “beyond any

reasonable interpretation of the statute, or of its implementation regulation.” 112 As support for

this attempt to classify Commerce’s analysis as a preferentiality analysis, Nucor references the

following statement made by the CAFC in POSCO: “Commerce cannot rely on price

discrimination to the exclusion of a thorough evaluation of fair market principles.” 113 This

statement by the CAFC in POSCO, however, does not have the meaning that Nucor tries to argue

it has. In Nucor, the CAFC upheld the identical analysis of KEPCO’s pricing because

Commerce “also found, and gave specific reasons for finding that KEPCO’s pricing met familiar

standards of cost recovery.”114 In POSCO, the basis of this Remand Redetermination, the CAFC

also set forth cost recovery as the appropriate standard, but faulted Commerce for failing to

include KPX’s generation costs in our analysis.115 Therefore, the CAFC has determined that

Commerce’s use of analyzing electricity tariffs using the standard of cost recovery is an

appropriate standard under section 771(5)(E) of the Act. Because KEPCO’s standard pricing

mechanism is based on cost recovery, it is clear from the statement in the Final Determination


111
    See Final Determination IDM at 29 (“If the rate charged is consistent with the standard pricing mechanism and
the company under investigation is, in other respects, essentially treated no differently than other companies and
industries which purchase comparable amounts of electricity then there is no benefit.”)
112
    See Nucor Comments at 16.
113
    Id. at 7 (Citing POSCO, 977 F.3d at 1376).
114
    See Nucor, 927 F.3d at 1254.
115
    The Remand Redetermination has addressed elsewhere the issue of KPX’s costs, but we would note here that
KPX is not a generator of electricity. See, e.g., GOK July 15, 2016 IQR at 8-9 (“Under Article 31 of the {Electricity
Business Law}, the sales and purchases of electricity in Korea can be accomplished only through the KPX operated
market. . . . KEPCO . . . purchases electricity from generators in the KPX operated electricity market and transmits
and distributes to the customers.”)

                                                         31
        Case 1:17-cv-00137-GSK Document 119                  Filed 07/06/21    Page 32 of 46




(“the rate charged is consistent with the standard pricing mechanism”) 116 that Commerce was not

relying “on price discrimination to the exclusion of a thorough evaluation of fair market

principles,” as Nucor claims.

        Nucor asserts that Commerce’s underlying cost analysis is lacking because the GOK did

not place KEPCO’s POI cost data on the record. According to Nucor, citations referencing

KEPCO’s POI cost recovery in the Final Determination erroneously cite to this information or

other record information that would corroborate that KEPCO’s tariffs recovered costs and

provided a rate of return.117 Upon further examination of the Final Determination, we agree

with Nucor that our citations to KEPCO’s POI cost data are inaccurate and do not support our

cost recovery analysis. However, this does not change our conclusion that KEPCO recovered its

cost in selling its electricity to the respondents.

        In the Final Determination, we began our cost recovery analysis with an examination of

KEPCO’s tariff rates, which were established in 2013. Commerce stated:

        The GOK reported that a single tariff rate table applied throughout the POI, and
        that this tariff rate went into effect on November 21, 2013, and was applicable to
        the respondents in this investigation118 …. The GOK provided KEPCO’s data that
        were submitted to the Ministry of Trade, Industry, and Energy (MOTIE) in 2013
        for the tariff in effect during the POI, as well as an explanation of its calculations
        and recovery costs119…. We verified that KEPCO applied this same price-setting
        method or standard pricing mechanism to determine the electricity tariffs for each
        tariff classification including the industrial tariff that was paid by the respondents
        during the POI.120

Although the citations were misplaced, Commerce analyzed KEPCO’s tariff rates, particularly

for the industrial classification, and there is record information that supports our finding of a




116
    See Final Determination IDM at 29.
117
    See Nucor Comments at 12 and 21 – 22.
118
    See GOK July 15, 2016 IQR at 18 – 19 (Corrected cite).
119
    Id. at 6, 18 – 19 and 21 – 23 (Corrected cite).
120
    Id. (Corrected cite).

                                                       32
       Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21       Page 33 of 46




standard mechanism, based on cost recovery, to establish tariff rates for all classifications in

Korea.121

        The next step in the analysis was to confirm whether KEPCO recovered its cost and a rate

of return to ensure future operations for the industrial classification, based on the 2013 tariff

rates, during the POI. In its submissions, the GOK indicated KEPCO’s cost data were not

available by the questionnaire deadline set by Commerce. 122 Even so, the GOK did provide

other information to establish KEPCO’s tariff rates recovered costs during the POI. 123

Furthermore, following our additional requests for the cost data, the GOK provided the status of

the requested data, described the attempts to obtain the data, and submitted other relevant

information that may be used in place of the KEPCO’s POI cost data. 124 Thus, the GOK

cooperated to the extent that data were available and, moreover, submitted alternative

information to assist Commerce in its analysis.

        In its submissions, the GOK provided KEPCO’s 2014 cost data, which is immediately

prior to the POI, and KEPCO’s 2015 overall electricity cost data. 125 As in the Final

Determination, Commerce’s analysis focused on the tariff rate paid by the respondents, in this




121
    See corrected footnotes above.
122
    See GOK July 15, 2016 IQR at 18; see also GOK August 15, 2016 SQR at 6 – 7; GOK’s Letter, “Countervailing
Duty Investigation of Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: 4th
Supplemental Questionnaire Response,” dated September 28, 2016 at 3; GOK’s Letter, “Countervailing Duty
Investigation of Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: 4th Supplemental
Questionnaire Response,” dated October 3, 2016 at 3; and GOK’s Letter, “Countervailing Duty Investigation of
Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: 4th Supplemental Questionnaire
Response,” dated October 4, 2016 at 3.
123
    See GOK July 15, 2016 IQR at 18; see also GOK August 15, 2016 SQR at 6 – 7.
124
    See GOK July 15, 2016 IQR at 18; see also GOK August 15, 2016 SQR at 6 – 7; GOK’s Letter, “Countervailing
Duty Investigation of Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: 4th
Supplemental Questionnaire Response,” dated September 28, 2016 at 3; GOK’s Letter, “Countervailing Duty
Investigation of Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: 4th Supplemental
Questionnaire Response,” dated October 3, 2016 at 3; and GOK’s Letter, “Countervailing Duty Investigation of
Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea: 4th Supplemental Questionnaire
Response,” dated October 4, 2016 at 3.
125
    See GOK July 15, 2016 IQR at Exhibit E-16; see also GOK August 15, 2016 SQR at GSQR1-2.

                                                      33
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21         Page 34 of 46




instance the industrial classification, for cost recovery. 126 Given the absence of KEPCO’s cost

data, Commerce has to balance this gap with the record information to establish that the

industrial classification recovered its cost (with a rate of return). The GOK proffered KEPCO’s

2014 cost data to be used as a proxy, a ratio applied to affirmatively demonstrate cost recovery,

and a rate of return of return for this classification during the POI. 127 While the methodology is a

sound alternative in using available data, the ratio does not provide a complete picture upon

which the underlying factors impacting the Korean market may influence one classification or

another. For example, in determining whether to adjust tariff rates upward, KEPCO, among

other factors, will examine the forecast of the cost for supplying electricity and the forecast of

the volume of the electricity to be consumed.128

         KEPCO’s United States Securities and Exchange Commission Form 20-F filed in 2016

(2015 data) (KEPCO 20-F 2016), shows that the overall increase in demand for electricity in

2015 was 1.3 percent and the industrial classification increased by only 0.4 percent. 129 As

compared to other tariff classifications, it was the lowest increase in 2015, and the industrial

classification’s overall percentage of usage decreased from 57 percent to 56.6 percent. 130 Thus,

for the POI, the industrial classification slightly increased demand on a percentage basis, but also

its overall consumption slightly decreased in relation to overall usage. 131




126
    See Final Determination IDM at 31 – 33.
127
    See GOK August 15, 16 at 7 (“Assuming that the same ratio applies in 2015, the recovery rate for supplying
industrial electricity during the POI is expected to be approximately [III.III].”)
128
    See GOK July 15, 2016 IQR at 6 and 21 – 24 (“In changing the tariff rates, the forecast on the aggregate cost for
supplying electricity and the electricity amount to be consumed are the most important data.”)
129
    See Nucor’s Letter, “Certain Carbon and Alloy Steel Cut-to-Length Plate from the Republic of Korea:
Comments on the Government of Korea’s Initial Questionnaire Response,” dated August 4, 2016 (Nucor August 4,
2016 Comments) at Exhibit 1 (KEPCO 20-F 2016), 49.
130
    Id.
131
    Id.

                                                         34
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21        Page 35 of 46




         For reported cost data, the KEPCO 20-F 2016 indicates that, from 2013 to 2015, the 2013

tariff increases, the “general decline of fuel prices,” and the use of coal over {liquefied natural

gas} (the former being a cheaper fuel source) for electricity production significantly increased

operating profit.132 The KEPCO 20-F 2016 elaborates that “{f}uel costs accounted for 45.1%,

36.1% and 25.9% of our sales and 47.8%, 41.4% and 33.3% of our cost of sales in 2013, 2014

and 2015, respectively.”133 Moreover, on a consolidated basis, KEPCO reported a 24.6 percent

decrease in fuel costs in 2015.134 Thus, for the POI, the data demonstrate that the continued

decreases in fuel prices, a major component in the pricing of electricity, lowered the impact of

fuel costs on the sales and the cost side.135

         From the KEPCO 20-F 2016, we note that neither of the above factors that would result

in an upward adjustment of the tariff rates were present in 2015. In the submitted KEPCO 2014

cost data, we note the overall cost and sales for this period was [II,III,III,III] Korean Won and

[II,III,III,III] Korean Won, respectively.136 For 2015, we have overall cost and sales reported as

[II,III,III Ixxxxxx] Korean Won and [II,III,III Ixxxxxx] Korean Won.137 In response to

Commerce’s initial questionnaire, the GOK explained and provided the cost data that were used

as support to adjust the electricity tariffs in November 2013. 138 Moreover, the methodology in

the 2012 cost data was also used in the 2014 cost data. 139 The record information establishes that

no changes were made to this methodology as it would be applied to calculate the 2015 cost




132
    Id. at 73.
133
    Id.
134
    Id. at 82.
135
    Id. at 30 (“The primary purpose of the marginal price is to compensate the generation companies for fuel costs,
which represents the principal component of the variable costs of generating electricity.”)
136
    See GOK July 15, 2016 IQR at Exhibit E-16.
137
    See GOK August 15, 2016 SQR at Exhibit GSQR1-2.
138
    See GOK July 15, 2016 IQR at 11 – 12.
139
    Id. at 11 – 12 and 15 – 16.

                                                         35
        Case 1:17-cv-00137-GSK Document 119                Filed 07/06/21      Page 36 of 46




data.140 As there are no factors that would impact the industrial classification (e.g., adjusted

tariffs, increased electricity demand or rising fuel prices) based on our evaluation of the KEPCO

20-F 2016, we find that the cost data methodology and the KEPCO overall electricity costs,

taken together, strongly indicate that the industrial classification recovered costs and a rate of

return during the POI.

         As the CAFC explained, the URAA replaced the standard of provision of a good or

service at preferential rates with the standard of LTAR. As set forth within the SAA: “With

respect to the provision of goods or services, current law relies on a standard of ‘preferentiality’

to determine the existence and amount of a benefit. Section 771(5)(E)(iv) of the Act replaces

this standard with the standards from Article 14 of the Subsidies Agreement – ‘less than

adequate remuneration’ (in the case of goods or services) and ‘more than adequate

remuneration” (in the case of procurement of goods).” 141 Nucor’s argument, when reviewed in

the context of this statement in the SAA, appears to contend that any methodology employed by

Commerce that was developed prior to the URAA constitutes a benefit analysis based on a

“preferentiality” standard. However, this literal approach to the statement made within the SAA

is inappropriate and inapplicable. As explained in the Final Determination, the URAA’s move

away from the preferentiality methodology “flipped,” or revised, the regulatory hierarchy, with

market prices from the country under investigation moving up the hierarchy, and other

considerations remaining potentially relevant only if market prices within the country under

investigation or world market prices are not available. 142




140
    Id. at 14 – 16, Exhibit E-12 and Exhibit E-16.
141
    See SAA at 927.
142
    See Final Determination IDM at 31.

                                                     36
       Case 1:17-cv-00137-GSK Document 119                    Filed 07/06/21       Page 37 of 46




        Nucor’s argument that Commerce cannot use a methodology for analyzing whether a

government’s provision of electricity is for LTAR because it was developed before the

enactment of the URAA fails because under that claim, Commerce would have little or no ability

to enforce section 771(5)(E) of the Act. As we have already noted, both the Preferentiality

Appendix and the Proposed Rules listed: (1) prices from private sellers within the country

under investigation, (2) world market prices, and (3) the government’s cost of providing the good

or service as potential alternative methodologies that might be used to determine whether the

provision of a good or service is at a preferential rate. Thus, if Nucor’s argument is taken to its

ultimate conclusion, each of these three methodologies is from the pre-URAA “preferentiality”

standard, and thus could not be used to determine whether a good or service is provided for

LTAR. In any case, the argument is illogical, as the methodology used by Commerce, an

analysis of the utility company’s standard pricing methodology, is the only methodology that is

not explicitly referenced in either the Preferentiality Appendix or the Proposed Rules, and was

instead developed as an alternative to the preferentiality standard, as evidenced by the

Magnesium from Canada determinations.143

        Finally, it should be made clear that in their comments on the Draft Remand, Nucor

completely misrepresents Commerce’s Final Determination in the underlying investigation.144

In attempting to argue that Commerce relied on a preferentiality standard to make its

determination, Nucor takes various statements from different pages of the Final Determination

IDM, removes any relevant context surrounding those statements, and then attempts to argue that

these isolated statements prove Commerce’s reliance on preferentiality in making its



143
    See Preliminary Determination of Magnesium from Canada, 56 FR at 63929-30; see also Magnesium from
Canada, 57 FR at 30949-50; and Magnesium from Canada Changed Circumstances Review.
144
    See Nucor Comments at 10-12.

                                                    37
          Case 1:17-cv-00137-GSK Document 119                  Filed 07/06/21   Page 38 of 46




determination.145 Moreover, certain of the statements that Nucor has referenced from the Final

Determination IDM in support of their argument are from sections where Commerce is

addressing different comments related to different elements of the LTAR analysis made by

petitioners on our tier (iii) analysis under 19 CFR 351.511. This attempt to select single, specific

instances of language, remove all context, and then use that language to conclude Commerce

relied on a preferentiality standard in the underlying Final Determination is a

mischaracterization of Commerce’s analysis; thus, we need not address those arguments further.

      C. Summary

          As explained above, Nucor’s arguments that the methodology employed by Commerce in

the Final Determination, and explained in detail in the Draft Remand, is not compliant with the

current statutory language and employs the old “preferentiality” standard that was in effect prior

to the URAA, are without merit. Therefore, we continue to find that the methodology used in the

Final Determination was consistent with the statutory language governing a determination of

whether the government provision of a good or service is for LTAR.

Comment 2: KPX’s Generation Costs and Commerce’s Finding of No Subsidy Related to
           KPX’s Pricing of Electricity to KEPCO

         The draft remand redetermination does not remedy the errors that the CAFC identified

          because Commerce’s explanation on remand that it accounted for the full cost of

          generating and supplying electricity is insufficient and unsupported by the record. 146

         Commerce’s mere request for information, in the absence of the provision of the accurate

          and verifiable information by the GOK, is not substantial evidence because the GOK

          provided no data to support its claim.147


145
    Id.
146
    Id. at 16-18 (citing POSCO, 977 F.3d at 1376-1378).
147
    Id. at 18-20.

                                                          38
          Case 1:17-cv-00137-GSK Document 119                Filed 07/06/21     Page 39 of 46




         Commerce’s referenced questions in the Draft Remand also did not request the necessary

          information to address the errors cited by the CAFC because those questions were limited

          to requesting information regarding KEPCO’s cost of purchasing electricity through

          KPX. The CAFC held that Commerce’s requested information was insufficient given the

          structure of the transactions and the nature of the relationships among KEPCO, KPX, and

          KEPCO’s generation subsidiaries.148

         Although Nucor raised various comments to ask Commerce to request additional

          information and data regarding KPX’s “Cost Evaluation Committee” and the actual costs

          of generating and supplying electricity, Commerce did not incorporate them in its

          supplemental questionnaires in the course of the investigation. 149 Commerce also did not

          require the GOK to substantiate its assertion that KEPCO’s KPX acquisition price

          reflected the full cost of generation plus an amount for investment return. 150

         Commerce’s awareness of the existence and role of KPX at the outset of the investigation

          underscores its error in choosing not to investigate KPX fully and not to request the data

          to develop the record in order to determine whether the prices that the respondents paid

          for electricity reflected the fair market value of electricity. 151 The Draft Remand also

          does not address the CAFC’s concerns regarding Commerce’s error and thus remains

          unsupported by substantial evidence.152

         The Draft Remand mischaracterizes the CAFC’s holding that Commerce erred in treating

          KPX as irrelevant in part because it did not consider whether KPX was an “authority” by



148
    Id. at 19.
149
    Id. at 20-21.
150
    Id. at 21.
151
    Id.
152
    Id.

                                                    39
          Case 1:17-cv-00137-GSK Document 119                  Filed 07/06/21   Page 40 of 46




          virtue of KPX’s position within KEPCO’s corporate structure. 153 Notwithstanding

          Commerce’s arguments in the Nucor appeals, the Draft Remand reverses Commerce’s

          previous position, and suggests that Commerce has never disputed KPX’s “authority”

          status.154

         The GOK never provided KEPCO’s POI cost data in the underlying investigation. Thus,

          there is no POI-specific information on the record to support Commerce’s cost recovery

          determination. Cites in the Final Determination pointing to KEPCO’s POI cost data

          include other unrelated information or are not on the record.

         Commerce instead transforms the CAFC’s holding into an upstream subsidy issue when

          no such allegation was made during the investigation and no such errors were alleged on

          appeal.155 While conceding that KPX has been part of the “authority,” Commerce

          attempts to justify the Final Determination because there was purportedly no information

          on the record to support the conclusion that KPX’s electricity pricing provided a

          benefit.156

         The issue is not whether Commence failed to initiate a separate upstream subsidy

          investigation of the prices that KPX charged KEPCO, but rather whether Commerce

          erred by treating KPX as irrelevant in the context of the LTAR allegation. 157 The Draft

          Remand does not comply with the CAFC’s holding concerning KPX’s status and role as

          one of an “authority’s” wholly owned affiliates and thus remains unlawful and

          unsupported by substantial evidence.158


153
    Id. at 23-24 (citing POSCO, 977 F.3d at 1378).
154
    Id. (citing Nucor, 927 F.3d at 1255-1256 and 1261).
155
    Id.
156
    Id. at 24-25.
157
    Id. at 25.
158
    Id.

                                                          40
           Case 1:17-cv-00137-GSK Document 119               Filed 07/06/21     Page 41 of 46




           Commerce may not exclude KPX from its analysis; it must thoroughly account for the

            role of KPX in the Korean electricity market, and for the actual costs of generation and

            supply.159

           Commerce’s analysis may not be limited to the price that KEPCO pays to acquire

            electricity through KPX, and thus the determination by Commerce in the Draft Remand

            to rely on KEPCO’s pricing for the acquisition of electricity through KPX remains

            unsupported by substantial evidence.160

Commerce’s Position:

            Nucor argues that Commerce did not follow the instructions from the CAFC because

Commerce failed to include KPX’s generation cost in our analysis, and ultimately referenced

only two questions presented to KPX in the underlying investigation as a part of our analysis.

We agree, in part, with Nucor’s argument that a reference only to the questions posed to KPX

would fail to follow the CAFC’s instructions, but these two questions, by themselves, were not

the sole basis of our analysis addressing the issue remanded to us by the CAFC. This argument

made by Nucor oversimplifies our analysis and the evidence cited in support of Commerce’s

Draft Remand. The evidence shows that a countervailable subsidy involving KPX’s pricing of

electricity to KEPCO does not exist.

            As is shown in the Draft Remand, the initial reference made to the KPX questions was

made to demonstrate that Commerce did not include KPX as part of our examination of the

provision of electricity for LTAR as a discovered countervailable subsidy because, based on the

information on the record, KPX’s pricing of electricity to KEPCO did not satisfy all three




159
      Id. at 26.
160
      Id.

                                                      41
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21        Page 42 of 46




elements of a countervailable subsidy.161 While Nucor attempts to support its argument by

stating “{w}hile the Draft Remand Results suggest that {Commerce} ‘requested and received’

the necessary information, there is no substantive discussion of the GOK’s responses or how

they address the CAFC’s concerns,”162 Commerce in fact made an explicit reference to the

GOK’s Initial Questionnaire Response in the Draft Remand, which shows that the electricity cost

paid by KEPCO through KPX reflected the full cost of generating electricity, including an

amount of investment return (profit).163

         As further explanation of the evidence Commerce cited within the Draft Remand, and

because the GOK’s Initial Questionnaire Response is business proprietary, we refer further to

publicly available evidence on the record that clearly demonstrates no subsidy existed related to

KPX’s pricing of electricity to KEPCO. As a part of its comments, Nucor submitted the KEPCO

2016 20-F.164 In this public document, the average unit price (Won per kWh) and average fuel

cost (Won per kWh) for each of KEPCO’s generation subsidiaries are listed. 165 In reviewing the


161
    See Draft Remand at 5-9. On page 25 of Nucor Comments, it is also argued the “Draft Remand Results now
reverse course and concede that the KPX is, and apparently has always been, part of KEPCO the ‘authority’ for
purposes of the Department analysis.” While the point Nucor is trying to make is unclear, Commerce has never
denied that KPX was owned by KEPCO. In the Final Determination, while recognizing that electricity generators
“sell” electricity to KPX and then KEPCO “purchases” that electricity from KPX, we concluded that the costs that
are relevant with respect to KEPCO’s tariff schedule were the purchase price of electricity between KEPCO and
KPX. See Final Determination IDM at 32. The fact that KPX is owned by KEPCO, and is thus itself an authority,
was not part of that decision in the Final Determination. And, as we previously noted, merging KEPCO and KPX
as the identical “authority” would make for an unusual subsidy allegation because, in essence, the allegation would
be that the authority defined within section 771(5)(B) of the Act is subsidizing itself, since KPX is wholly owned by
KEPCO. Because, we were aware of KPX at the start of the investigation, we did solicit information to ascertain
whether the price of electricity between KPX and KEPCO reflected the full costs of generation. The response from
the GOK showed that this price reflected the full costs of generation. Therefore, based on the allegation and the
supporting documents for that allegation that were submitted in the petition, and exercising the authority delegated
to Commerce by Congress, we did not further examine the pricing of electricity between KPX and KEPCO. The
CAFC disagreed with Commerce on this point and instructed us “to investigate and include KPX’s generation
costs.”
162
    See Nucor Comments at 18.
163
    See Draft Remand at 6, n.27 and 17.
164
    See Nucor August 4, 2016 Comments at Exhibit 1 (KEPCO 2016 20-F).
165
    Id. at Exhibit 1 (KEPCO 2016 20-F) at 34, 39 and 41-45 (Korea South-East Power Co., Ltd: 70.69 Won vs. 43.9
Won; Korea Midland Power Co., Ltd.: 87.24 Won vs. 57.6 Won; Korea Western Power Co., Ltd.: 89.24 Won vs.


                                                         42
       Case 1:17-cv-00137-GSK Document 119                        Filed 07/06/21        Page 43 of 46




listed costs and prices for each of KEPCO’s generation subsidiaries, it is readily apparent that the

KPX unit price more than covered the fuel costs for each of these generators. The KEPCO 2016

20-F also shows that KEPCO, as a consolidated entity, was profitable and their revenue was

positive in transmission, distribution and power generation (nuclear and non-nuclear). 166 With

the evidence on the record clearly indicating KEPCO was profitable over the POI, it follows that

KEPCO satisfied the requirement under our methodology that they recover not only the cost of

production, but also a return on investment. Lastly, each KEPCO generation subsidiary was

profitable in 2015 and, moreover, all six companies were so profitable that they paid out cash

dividends.167 For KPX, the only revenue permitted is membership fees, commissions on

electricity utility transactions and other revenue proscribed by MOTIE, and its financial

statements establish that revenue from commissions more than covered its operating expenses. 168

However, the KEPCO 2016 20-F demonstrates that, taking into account the revenue recorded,

KPX also recovered costs during the period. 169 With both KEPCO and KPX recovering cost and

receiving a return on investment, there is nothing that indicates that KPX’s pricing of electricity

to KEPCO was for LTAR.

        If KPX’s pricing of electricity to KEPCO was for LTAR, KPX would not have been able

to recover its costs during the period, much less receive a return on their investment beyond

merely recovering costs. Thus, the information available on the record of the underlying




62.7 Won; Korea Southern Power Co., Ltd.: 90.90 Won vs. 64.4 Won; Korea East-West Power Co., Ltd.: 84.75
Won vs. 82.0 Won; and Korea Hydro & Nuclear Power Co., Ltd.: 64.32 Won (total)/62.61 (nuclear) vs. 6.8 Won
(nuclear only listed)).
166
    Id. at Exhibit 1 (KEPCO 2016 20-F) at F-7 – F-8 (Consolidated Statements of Comprehensive Income (Loss) and
F-38 (Financial Information {for Segments in 2015}).
167
    Id. at Exhibit 1 (KEPCO 2016 20-F) at F-72 (Financial Information of Consolidated Subsidiaries) and F-77 (note
8).
168
    See GOK July 15, 2016 IQR at Exhibit E-5 (Article 40) and Exhibit KPX-2; see also GOK August 15, 2016 SQR
at Exhibit DRR-4 at 10 and 38 (note 18).
169
    See Nucor August 4, 2016 Comments at Exhibit 1 (KEPCO 2016-20-F) (Comprehensive Income Statement).

                                                       43
       Case 1:17-cv-00137-GSK Document 119                     Filed 07/06/21       Page 44 of 46




investigation establishes that no benefit exists, because KEPCO’s generation subsidiaries

recovered costs in its revenue and, ultimately, KPX’s price to KEPCO also covered costs to KPX

for the POI. Because no benefit existed, all three elements required to establish a countervailable

subsidy were not sufficiently met, and thus no countervailable subsidy existed related to KPX’s

pricing of electricity to KEPCO during the POI. As noted above, the fact the GOK was unable to

provide KEPCO’s POI cost data does not invalidate our cost analysis. 170

        Moreover, in the event that the Court wanted additional information with respect to

“KPX’s generation costs,” in the Draft Remand, Commerce referenced the 2017 Administrative

Review of Cold Rolled Steel and the 2017 Administrative Review of Hot-Rolled Steel.171 In the

2017 Administrative Review of Cold Rolled Steel and the 2017 Administrative Review of Hot-

Rolled Steel, Commerce investigated the selling of electricity to KEPCO through KPX and

determined that the electricity pricing system established was consistent with market

principles.172 Furthermore, the thorough investigations of the pricing of electricity between KPX

and KEPCO in the 2017 Administrative Review of Cold Rolled Steel and the 2017 Administrative

Review of Hot-Rolled Steel confirm the information on the record in the underlying investigation

discussed above, which demonstrates that the price paid by KEPCO to KPX reflected the full

cost of generating electricity, including an amount for investment return (profit). 173 Because

Commerce has already conducted thorough investigations and verifications related to this issue

in the 2017 Administrative Review of Cold Rolled Steel and the 2017 Administrative Review of




170
    See pages 32 – 36, above.
171
    See Draft Remand at 17.
172
    Id.
173
    Id.; see also GOK July 15, 2016 IQR at 25; and Nucor August 4, 2016 Comments at Exhibit 1 (KEPCO 2016-20-
F) at 29-32.

                                                     44
        Case 1:17-cv-00137-GSK Document 119                         Filed 07/06/21         Page 45 of 46




Hot-Rolled Steel, it is unnecessary to conduct a separate, additional, and duplicative investigation

into the same issue for the purposes of this Remand Redetermination.

         Nucor also argues that the Draft Remand mischaracterized the CAFC’s ruling and

attempted to transform the issue into the investigation of an upstream subsidy, when no such

allegation was made during the investigation.174 We can find no merit in this argument. While

the 2017 Administrative Review of Cold Rolled Steel and the 2017 Administrative Review of Hot-

Rolled Steel did involve the investigations of an alleged upstream subsidy, Commerce did not

cite those determinations because they involved the investigations of an upstream subsidy. The

2017 Administrative Review of Cold Rolled Steel and the 2017 Administrative Review of Hot-

Rolled Steel are relevant to this Remand Redetermination because they show Commerce

investigated and verified the pricing structure between KPX and KEPCO and determined that

these electricity prices fully included all generation costs; and, therefore, were consistent with

market principles.175 These investigations of the pricing between KPX and KEPCO completely

addresses the CAFC’s remand instructions that Commerce “include KPX’s generation costs in its

analysis,” and further confirms the information on the record of the underlying administrative

proceeding at issue here that demonstrates there was no countervailable subsidy related to KPX’s

pricing of electricity to KEPCO during the POI.

         Finally, as we explained in the Draft Remand, we would again point out that Nucor did

not include KPX as part of its LTAR allegation,176 nor did Nucor file a new subsidy allegation


174
    See Nucor Comments at 24.
175
    See 2017 Administrative Review of Cold Rolled Steel at 13; see also 2017Administrative Review of Hot-Rolled
Steel IDM at 13 (“Commerce reviewed and verified: (1) KPX’s methodology used to forecast demand; (2) KPX’s
methodology to set the system marginal price; (3) the electricity generator’s reporting requirements to establish
variable and fixed costs; and (4) the underlying methodology to determine the electricity generator’s rates of return
and the adjusted coefficient.”)
176
    Although KPX is referenced in Nucor’s allegation on the Provision of Electricity at More Than Adequate
Remuneration, no reference was made to KPX in the allegation related to provision of electricity for less than


                                                         45
       Case 1:17-cv-00137-GSK Document 119                       Filed 07/06/21       Page 46 of 46




with respect to the pricing of electricity between KPX and KEPCO. While Nucor may have

submitted follow-up questions to Commerce for the KPX during the investigation, an interested

party cannot circumvent the statutory requirement to properly allege a countervailable subsidy by

making a request to Commerce to ask questions on “programs” that have not been properly

alleged. When Commerce reviewed the information submitted to the record by the GOK and

determined that all of the elements of a countervailable subsidy had not been met, it satisfied the

agency’s obligations under the regulations to investigate any subsidies discovered during the

course of an investigation related to KPX’s pricing of electricity to KEPCO.

VI.     FINAL RESULTS OF REDETERMINATION

        In accordance with the CAFC’s remand mandate, Commerce has reexamined its benefit

analysis and decision to examine only KEPCO’s costs for the provision of electricity for LTAR

program. For purposes of these final results, Commerce continues to rely upon the Final

Determination to determine that the program does not confer a benefit and is not countervailable.

Therefore, the CVD rate for POSCO from the Final Determination (i.e., 4.31 percent), for the

period of January 1, 2015, through December 31, 2015, will remain unchanged.

                                   7/2/2021



 X

  Signed by: CHRISTIAN MARSH
________________________
Christian Marsh
Acting Assistant Secretary
for Enforcement and Compliance




adequate remuneration, which is the subsidy at issue in this Remand Redetermination. See Petition at Volume XV-
4- XV-19.

                                                      46
